           Case 1:20-cv-00087-DAD-SKO Document 17 Filed 07/29/20 Page 1 of 2


     Jeremy Branch (State Bar No. 303240)
1    The Law Offices of Jeffrey Lohman, P.C.
     28544 Old Town Front St., Suite 201
2
     Temecula, CA 92590
3    Tel: (866) 329-9217 ext. 1009
     Email: JeremyB@jlohman.com
4    Attorney for Plaintiff JOHN SMITH

5

6
                     IN THE UNITED STATES DISTRICT COURT
7                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                              YOSEMITE DIVISION
8

9     JOHN SMITH,                                ) Case No. 1:20-cv-00087-DAD-SKO
                                                 )
10
                      Plaintiff,                 )
11                                               ) NOTICE OF SETTLEMENT
                       – vs –                    )
12                                               )
13
      USAA SAVINGS BANK,                         )
                                                 )
14                   Defendant.                  )
                                                 )
15

16
            NOTICE IS HEREBY GIVEN that Plaintiff John Smith (“Plaintiff”) and
17

18   Defendant USAA Savings Bank (“Defendant”) have reached settlement in the

19   above-captioned matter. Plaintiff intends to file a Notice of Voluntary Dismissal
20
     once the settlement documents have been finalized. Therefore, Plaintiff
21
     respectfully requests twenty-one (30) days in order to finalize settlement and
22

23   dismiss the action.

24       Dated: July 29, 2020
25
                                               RESPECTFULLY SUBMITTED,

                                                -1-

                                      NOTICE OF SETTLEMENT
           Case 1:20-cv-00087-DAD-SKO Document 17 Filed 07/29/20 Page 2 of 2



                                             By: /s/ Jeremy E. Branch
1
                                             Jeremy E. Branch (SBN 303240)
2                                            Attorney for Plaintiff, JOHN SMITH
3                              CERTIFICATE OF SERVICE
4
            I hereby certify that on July 29, 2020, a true and correct copy of the foregoing
5
     NOTICE OF SETTLEMENT was filed using the Court’s CM/ECF system, which
6

7    will notify all attorneys of record, including:

8
     JOSHUA N. KASTAN (SBN 284767)
9
     JNK@dkmlawgroup.com
10   DKM LAW GROUP, LLP
     535 Pacific Avenue, Ste. 101
11
     San Francisco, CA 94133
12   Tel: (415) 421-1100

13   DAVID M. KRUEGER (pro hac vice)
14
     dkrueger@beneschlaw.com
     NORA K. COOK (pro hac vice)
15   ncook@beneschlaw.com
     BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
16
     200 Public Square, Suite 2300
17   Cleveland, Ohio 44140
     Tel: (216) 363-4500
18   Attorneys for Defendant USAA Savings Bank
19
     Attorneys for Defendant
20

21                                          By: /s/ Jeremy E. Branch
                                            Jeremy E. Branch (SBN 303240)
22
                                            Attorney for Plaintiff, JOHN SMITH
23

24

25



                                               -2-

                                     NOTICE OF SETTLEMENT
